DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the application filed on 07/12/2022. Claims 1-20 are presented in the case. Claims 1, 12 and 17 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed U.S. Application Serial No. 13/598,574, filed August 29, 2012 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 08/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. A new abstract is required that is clearly indicative of the invention to which the claims are directed.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-5, 7-8 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lee, US 20120050183 A1.

Regarding independent claim 1, Lee teaches a method of displaying a maps application across multiple displays ([0006] determining that an external display has been connected to or disconnected from a mobile device, and based on determining that the external display has been connected to or disconnected from the mobile device, switching an application executing on the mobile device between a first display mode in which the application generates a single user interface for display on a touch screen of the mobile device, and a second display mode in which the application generates a first user interface for display on the external display and a different, second user interface for display on, and for receiving user inputs through, the touch screen of the mobile device; [0018] The application can be, for example, a media playing application, a gaming application, a navigation application), the method including:
at a first device that is in communication with a second device (Fig. 1A; [0023] The mobile device 105 (i.e. a first device) transitions from the first display mode 101 to the second display mode 102 when the external monitor 110 (i.e. a second device) is connected to the mobile device 105. The connection 115 between the mobile device 105 and the external monitor 110 can be a wireless connection (e.g., through a Digital Visual Interface (DVI) connection) or through a wireless connection (e.g., through a BLUETOOTH interface));
generating for the maps application a first user interface and information for generating a second user interface (FIGS. 3A-B; [0047] When the mobile device 300 is connected to the external display 335, the navigation application switches to a second display mode 302. In the second display mode 302, the navigation application generates and displays a first user interface 342 on the external display 335. Further, the navigation application generates and displays a second user interface 344 on the touch screen of the mobile device 300. In the first user interface 342, the navigation application displays a visual element 346 representing the interactive street map. Further, the navigation application displays a visual element 354 representing a text box in which the navigation application displays the address that the user has provided; Figs. 4A-B; [0052] the mobile device 400 detects a connection 430 between the mobile device 400 and an external display 435. The mobile device 400 switches the display mode of a navigation application from a first display mode to a second display mode 402 in which the navigation application displays a visual element 445 representing an interactive street map in the user interface 440 on the external display 435; [0040] In some implementations, when the application determines the connection between the mobile device and the external display, the application can receive display characteristics of the external display, e.g., screen resolution, screen size, and the like. In response, the application can generate a second user interface that the application determines as being optimal for an external display having the received display characteristics. For example, if the screen size of the external display is larger than that of the touch screen, then the application can generate controls that are larger than the controls displayed in the touch screen of the mobile device);
displaying, at a first display of the first device, the first user interface associated with a location on a map ([0045]-[0046] the navigation application generates a set of controls (controls 315, 325, 330) that the mobile device 300 displays in the user interface 305. A user can use the set of controls to provide input to interact with the visual element 320. For example, the set of controls include a keyboard control 315. A user can input text using the keyboard control 315. In the context of a navigation application, the user can use the keyboard control 315 to input addresses. The navigation application can identify the location specified by the address and display an identifier marking the location on the visual element 320 corresponding to the interactive street map; [0047] the navigation application generates and displays a second user interface 344 on the touch screen of the mobile device 300. In the first user interface 342, the navigation application displays a visual element 346 representing the interactive street map. Further, the navigation application displays a visual element 354 representing a text box in which the navigation application displays the address that the user has provided; [0048] In the second user interface 344, the navigation application displays a set of controls (controls 348, 350, 352); Figs. 4A-B; [0053] In some implementations, the visual elements and controls that the navigation application displays in a user interface on the touch screen 405 can be similar to those that the navigation application displays in the user interface on the touch screen 405 in the first display mode. Therefore, for example, in both the first and second display modes, the navigation application can display a keyboard control 415, and a visual element 420 representing a textbox. In addition, in the second display mode 402, the navigation application can display scroll bar controls 422 and 424.); and
transmitting the information for generating a second user interface to the second device so that a second display of the second device displays a second user interface that includes the location on a map in the maps application, where the second user interface is different from the first user interface ([0047] When the mobile device 300 is connected to the external display 335, the navigation application switches to a second display mode 302. In the second display mode 302, the navigation application generates and displays a first user interface 342 on the external display 335; Figs. 4A-B; [0051] When the user connects the mobile device 300 to the external display 335, for example, a display screen of an in-car navigation system, the display screen of the in-car navigation system displays the interactive street map and the mobile device 300 displays controls to input an address on the touch screen of the mobile device 300. Thus, by connecting the mobile device 300 to the in-car navigation system, the user can use the mobile device 300 to control and interact with the street map; [0052] the mobile device 400 detects a connection 430 between the mobile device 400 and an external display 435. The mobile device 400 switches the display mode of a navigation application from a first display mode to a second display mode 402 in which the navigation application displays a visual element 445 representing an interactive street map in the user interface 440 on the external display 435)).

Regarding dependent claim 2, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches 
wherein the first display has a first size smaller than a size of the second display ([0017] the external display 110 is not constrained internal to the mobile device 105 and is therefore not constrained by the size of the mobile device 105, the external display 110 can be larger than, or can include improved display characteristics over, the touch screen 117).

Regarding dependent claim 3, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein the first device is a mobile phone and second device is not a mobile phone (Fig. 1A; [0015] The mobile device 105 can be, for example, a personal digital assistant (PDA), smart phone, navigation system, music player, tablet computer, e-book reader, or any other type of computing device; [0017] Although the touch screen 117 and the external display 110 are both output devices for displaying visual information, the external display 110 is different from the touch screen 117 because it is a peripheral device that is connected to the mobile device 105 through an outside or outer part of the mobile device 105. For example, the external display 110 can be connected to the mobile device 105 through an external interface or port 129, while the touch screen 117 is built in to the mobile device 105. Because the external display 110 is not constrained internal to the mobile device 105 and is therefore not constrained by the size of the mobile device 105, the external display 110 can be larger than, or can include improved display characteristics over, the touch screen 117).

Regarding dependent claim 4, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches including:
receiving an input at the first user interface; and
in response to receiving the input at the first user interface, sending an update to the second device to update the second user interface to present additional information associated with the maps application ([0047] When the mobile device 300 is connected to the external display 335, the navigation application switches to a second display mode 302. In the second display mode 302, the navigation application generates and displays a first user interface 342 on the external display 335. Further, the navigation application generates and displays a second user interface 344 on the touch screen of the mobile device 300. In the first user interface 342, the navigation application displays a visual element 346 representing the interactive street map. Further, the navigation application displays a visual element 354 representing a text box in which the navigation application displays the address that the user has provided; Fig. 3B; [0048] In the second user interface 344, the navigation application displays a set of controls (controls 348, 350, 352). The control 352 is a keyboard control similar to the control 315 displayed in the first display mode 301. The controls 348 and 350 represent sliding bars using which the user can interact with the visual element 346 representing the interactive street map; [0050] the mobile device 300 can be used to control an interactive street map displayed on the external display 335 to which the mobile device 300 is connected; [0051] When the user connects the mobile device 300 to the external display 335, for example, a display screen of an in-car navigation system, the display screen of the in-car navigation system displays the interactive street map and the mobile device 300 displays controls to input an address on the touch screen of the mobile device 300. Thus, by connecting the mobile device 300 to the in-car navigation system, the user can use the mobile device 300 to control and interact with the street map; Fig. 4B; [0054] when the navigation application switches the navigation application from the first display mode to the second display mode 402, the navigation application generates and displays a set of controls on the touch screen of the mobile device 400 that are entirely different from the set of controls that the navigation application generates and the mobile device displays in the first display mode. For example, as described with reference to FIG. 4B, the navigation application displays multiple controls in the user interface 450 on the touch screen 405; [0055] The multiple controls can include a "SAT" button 456 through which the mobile device 405 receives input to display a visual element 445 representing a satellite image of the interactive street map in the external display 435. The controls can also include a "STREET" button 458 through which the mobile device 405 receives input to display another visual element representing a street view of a location on the interactive street map. The controls can further include a "MAP" button that can return the display on the external display 445 to a map view from a street view).

Regarding dependent claim 5, Lee teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Lee further teaches wherein the additional information includes points of interest displayed within the maps application ([0047] the navigation application displays a visual element 354 representing a text box in which the navigation application displays the address that the user has provided).

Regarding dependent claim 7, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein the first display is a touch sensitive display (Fig. 1A; [0015] FIG. 1A illustrates an example mobile device 105. Among other components, the mobile device 105 includes a touch screen 117 and one or more processors 180 that execute a computer application 182).

Regarding dependent claim 8, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein the second display is not touch sensitive ([0017] Although the touch screen 117 and the external display 110 are both output devices for displaying visual information, the external display 110 is different from the touch screen 117 because it is a peripheral device that is connected to the mobile device 105 through an outside or outer part of the mobile device 105. For example, the external display 110 can be connected to the mobile device 105 through an external interface or port 129, while the touch screen 117 is built in to the mobile device 105. Because the external display 110 is not constrained internal to the mobile device 105 and is therefore not constrained by the size of the mobile device 105, the external display 110 can be larger than, or can include improved display characteristics over, the touch screen 117).

Regarding dependent claim 10, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein the second user interface associated with the location on the map in the maps application is a bird's eye view of the map (Fig. 4A; [0052] the navigation application displays a visual element 445 representing an interactive street map in the user interface 440 on the external display 435; [0055] The multiple controls can include a "SAT" button 456 through which the mobile device 405 receives input to display a visual element 445 representing a satellite image of the interactive street map in the external display 435).

Regarding dependent claim 11, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee further teaches wherein the first device is in wireless communication with the second device (Fig. 1A; [0023] The connection 115 between the mobile device 105 and the external monitor 110 can be a wireless connection (e.g., through a Digital Visual Interface (DVI) connection) or through a wireless connection (e.g., through a BLUETOOTH interface)).

Regarding independent claim 12, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Lee further teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a first device with a first display that is in communication with a second device, cause the first device to perform the method of claim 1 (Fig. 1A, 184; [0065]-[0066]).

Regarding dependent claim 13, it is a medium claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above. 

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 15, it is a medium claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 16, it is a medium claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding independent claim 17, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Lee further teaches a first device that is in communication with a second device (Fig. 1A; illustrates a mobile device 105 (i.e. a first device) and a external display 110 (i.e. a second device)), comprising:
a first display (Fig. 1A, 117; [0015]);
one or more processors (Fig. 1A, 180; [0015]);
memory (Fig. 1A, 184; [0066]); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to perform the operations of claim 1 (Fig. 1A, 184; [0065]-[0066]).


Regarding dependent claim 18, it is a device claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 19, it is a device claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 20, it is a device claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee as applied to claim 5 above, and further in view of Jobs et al. (hereinafter Jobs), US 20080122796 A1.

Regarding dependent claim 6, Lee teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Lee does not explicitly disclose
receiving an input at one of the points of interest, and in response displaying additional information associated with the point of interest.
However, in the same field of endeavor, Jobs teaches receiving an input at one of the points of interest, and in response displaying additional information associated with the point of interest (Fig. 52D; [1090] FIG. 52D depicts a graphical user interface 5200D illustrating the map search result associated with the query "Starbucks". The map search result includes the locations of Starbucks Coffee stores in the Sunnyvale area, each clickable balloon on the map representing one store in the area; [1091] FIG. 52E depicts a graphical user interface 5200E illustrating the details of one Starbucks store, which are displayed in response to a user selection of the arrow icon 5218 in FIG. 52D).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of displaying more details about a point of interest upon receiving a user selection of the point of interest icon as suggested in Jobs into Lee’s system because both of these systems are addressing user interfaces for a map application. This modification would have been motivated by a need to provide more detail info of a point of interest on the map.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee as applied to claim 1 above, and further in view of Nara et al. (hereinafter Nara), US 20140092047 A1.
Regarding dependent claim 9, Lee teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lee does not explicitly disclose wherein the first user interface associated with the location on the map in the maps application is a bird's eye view of the map.
However, in the same field of endeavor, Nara teaches the first user interface associated with the location on the map in the maps application is a bird's eye view of the map (Fig. 4 (b); [0094] FIG. 4(b) shows an example of a map screen image that is displayed upon the display unit 21 in the state in which the in-vehicle device 1 and the portable terminal 2 are mutually connected together. This map screen image is converted to an image signal by the portable terminal 2, and is transmitted to the in-vehicle device 1. By screen image display on the basis of this image signal being performed by the in-vehicle device 1, the same map screen image is also displayed upon the display unit 11; [0095] FIG. 5 is an example of a map screen image that is displayed upon the display unit 11 of the in-vehicle device 1. This map screen image is one that is the same as the map screen image shown in FIG. 4(b)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of displaying the same map screen image on the in-vehicle device and the portable terminal as the in-vehicle device and the portable terminal are mutually connected together as suggested in Nara into Lee’s system because both of these systems are addressing user interfaces for a map application. This modification would have been motivated to allow the in-vehicle device controlling from the information terminal in such a manner that it is possible to perform screen image display adapted to the in-vehicle device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Streeter (US 20070293271 A1) discloses an invention relating to the Design and Concept for a system that enables a display device to provide navigation services driven by location data that is attained external to said display device.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143